DETAILED ACTION

Response to Amendment
The Amendment filed 5/23/2022 has been entered. Claims 1-3 remain pending in the application. Claim 4 was cancelled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tournebize (US 20200254651 A1).
Regarding claim 1, Tournebize teaches a method for cutting a bale rubber which includes the steps of feeding the bale rubber to a cutting position and cutting out a bale rubber piece from the bale rubber which reaches the cutting position with a cutter (Q, paragraph 0084), the method comprising the steps of: 

measuring a weight (WR) and a length (L) of the bale rubber before cutting (paragraph 0083),
determining a first feed distance S1 (P or Lc) of the bale rubber by the following equation S1=(wt x L)/W
wherein L is the measured length of the bale rubber before cutting, W is the measured weight of the bale rubber before cutting (paragraph 0084), and wt (Wc) is a target weight of the bale rubber piece, and
cutting out the bale rubber piece based on the first feed distance S1 (paragraph 0084),
wherein the method further performs a (n+1)-th subsequent cutting of the bale rubber (n > 1) (paragraph 0086), which comprises the steps of:
measuring a weight of the cut-out bale rubber piece (paragraph 0086); and
determining (n+1)-th feed distance Sn+1 of the bale rubber for the (n+1)-th cutting by the following equation Sn+1 = (wt x Sn)/wn
wherein Sn (examiner notes as P is considered as S1, thus P+1 is consider as S2 or Sn) is the feed distance used in the (n)-th (second cut) cutting, Wn (WR1) is the measured weight of the cut-out bale rubber piece of the (n)-th cutting, and wt is the target weight of the bale rubber piece (paragraph 0086), and
cutting out another bale rubber piece based on the feed distance Sn+1 (paragraph 0086).

Regarding claim 2, Tournebize teaches applying a correction value to the as first feed distance S1 to obtain a corrected feed amount distance of the bale rubber (paragraph 0084 and see Figure 21), and the bale rubber is first fed to the cutting position based on the corrected feed distance for the first cutting (paragraph 0084 and see Figure 21).
Regarding claim 3, Tournebize teaches in the step of measuring the weight and length of the bale rubber before cutting, the bale rubber is pressed against the cutter advanced to the cutting position and the length of the bale rubber is measured with reference to a position of the cutter (paragraph 0084-0087).

Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Tournebize fails to teach the equation as claimed by the applicant. Examiner notes that that paragraph 0084-0087 of Tournebize teaches the same equation for the calculation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        7/28/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724